DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 5, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ming (US 2013/0250339) in view of Takezawa (US 2019/0260905).

Regarding Claim 1, Ming teaches an information processing apparatus (Paragraph 2) comprising circuitry configured to:
control display of a proposal screen for proposing that a sender facsimile number satisfying a predetermined condition be registered as a rejected facsimile number, the rejected facsimile number a facsimile from which is to be rejected or deleted (Paragraphs 20, 23, and 24, wherein if the fax is determined to potentially be unwanted then it can be moved to a junk folder based on the response to the determination).
Ming does not teach control a status, between read and unread, of a document received by facsimile from a sender apparatus.
Takezawa does teach control a status, between read and unread, of a document received by facsimile from a sender apparatus (Fig. 5, paragraphs 26, 38, and 41, wherein there is a designation if the document is unread).
Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.
In combination, Ming performs the same function as it does separately of determining which facsimiles are junk.  Takezawa performs the same function as it does separately of determining which facsimiles are unread.
Therefore one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.
The result of the combination would have been predictable and resulted in modifying the invention of Ming to include determining which messages are left unread, as disclosed by Takezawa thereby allowing for users to determine which files are unread or unprinted easily as discussed in Takezawa in paragraph 3.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention made.

Regarding Claim 2, Ming wherein the circuitry:
determines whether the predetermined condition is satisfied for each sender facsimile number (Paragraphs 20, 23, and 24, wherein if the fax is determined to potentially be unwanted then it can be moved to a junk folder based on the response to the determination); and
displays, on a display, the proposal screen regarding the sender facsimile number satisfying the predetermined condition (Paragraphs 20, 23, and 24, wherein if the fax is determined to potentially be unwanted then it can be moved to a junk folder based on the response to the determination which includes identification information of the facsimile).

Regarding Claim 4, Ming further teaches wherein the circuitry displays the proposal screen on a display in accordance with display of a list of documents received by facsimile (Paragraphs 20, 23, and 24, wherein if the fax is determined to potentially be unwanted then it can be moved to a junk folder based on the response to the determination).

Regarding Claim 5, Ming further teaches wherein the proposal screen is an operation screen for receiving, from a user, an operation of registering the sender facsimile number as the rejected facsimile number (Paragraphs 20, 23, and 24, wherein if the fax is determined to potentially be unwanted then it can be moved to a junk folder based on the response to the determination), and
the circuitry registers the sender facsimile number as the rejected facsimile number in response to a user operation on the proposal screen (Paragraphs 20, 23, and 24, wherein if the fax is determined to potentially be unwanted then it can be moved to a junk folder based on the response to the determination).

Regarding Claim 7, the limitations are similar to those treated in and are met by the references as discussed in claim 1 above.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ming (US 2013/0250339) in view of Takezawa (US 2019/0260905) further in view of ordinary skill in the art.

Regarding Claim 3, Ming in view of Takezawa does not teach wherein the circuitry displays the proposal screen on a display in response to a login to the information processing apparatus by a user.
Official notice is taken that it would have been obvious to one of ordinary skill in the art to have a login screen to identify the user. This allows for only information pertaining to received facsimiles that are directed towards the user. This allows for exclusive access to facsimiles for each user while having multiple users be able to use a single device. This can also allow for remote storage of facsimiles and having the ability to access the facsimiles from different terminals.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the teachings of Ming in view of Takezawa with a login to help easily identify a user and have settings associated with that user.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ming (US 2013/0250339) in view of Takezawa (US 2019/0260905) further in view of Reifman (US 5,539,530).

Regarding Claim 6, Ming teaches an information processing system (Paragraph 2) comprising:
an information processing apparatus configured to perform facsimile transmission and reception (Element 20 and paragraph 19, wherein there is a fax machine);
receive, from the information processing apparatus, information of a document received by facsimile (Paragraph 19, wherein a fax document is received);
determine whether a predetermined condition is satisfied for each sender facsimile number  (Paragraphs 20, 23, and 24, wherein if the fax is determined to potentially be unwanted then it can be moved to a junk folder based on the response to the determination); and
transmit, to the information processing apparatus, a proposal that a sender facsimile number satisfying a predetermined condition be registered as a rejected facsimile number  (Paragraphs 20, 23, and 24, wherein if the fax is determined to potentially be unwanted then it can be moved to a junk folder based on the response to the determination), 
the information processing apparatus including second circuitry configured to:
control display of a proposal screen based on the proposal transmitted from the server  (Paragraphs 20, 23, and 24, wherein if the fax is determined to potentially be unwanted then it can be moved to a junk folder based on the response to the determination).
Ming does not teach a server connected via a network to the information processing apparatus,
count the number of unread documents for each sender facsimile number;
control a status, between read and unread, of the document received by facsimile.
Takezawa does teach control a status, between read and unread, of the document received by facsimile (Fig. 5, paragraphs 26, 38, and 41, wherein there is a designation if the document is unread).
Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.
In combination, Ming performs the same function as it does separately of determining which facsimiles are junk. Takezawa performs the same function as it does separately of determining which facsimiles are unread.
Therefore one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.
The result of the combination would have been predictable and resulted in modifying the invention of Ming to include determining which messages are left unread, as disclosed by Takezawa thereby allowing for users to determine which files are unread or unprinted easily as discussed in Takezawa in paragraph 3.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention made.
Ming in view of Takezawa does not teach a server connected via a network to the information processing apparatus,
count the number of unread documents for each sender facsimile number.
Reifman does teach a server connected via a network to the information processing apparatus (Column 50, lines 56-59 and Column 51, lines 25-28, wherein there is a server to receive facsimiles),
count the number of unread documents for each sender facsimile number (Column 41, line 44 – Column 42, line 15, wherein the number of unread facsimile messages is determined. This would include each sender).
Ming and Reifman are combinable because they both deal with determining junk facsimiles.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Ming in view of Takezawa with the teachings of Reifman for the purpose of allowing for a user to easily interact with an IFAX (Reifman: Column 2, lines 1-5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS PACHOL whose telephone number is (571)270-3433. The examiner can normally be reached M-Th: 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS PACHOL/           Primary Examiner, Art Unit 2699